Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021; 05/24/2021 & 04/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washizawa (JP 2015169589 A).

Regarding claim 1, Washizawa discloses an electronic component testing apparatus which is used to evaluate properties of an electronic component, the electronic component testing apparatus comprising: 
a sample stand 6 including an electronic component installation region (see par. 0015); and a probe card 5 that is provided at a position facing the sample stand and includes a probe terminal (see pars. 0017 & 0021), 
wherein the sample stand 6 is provided with a first vacuum suction unit via vacuum pump 11 (which provide suction second through 9a & 8a pipe as seen in Fig. 3 below) in a region on an outer peripheral side which is different from the electronic component installation region (see pars. 0018-0021), the first vacuum suction unit vacuum-sucking a region of an adhesive film to which no electronic component is affixed (see claim 1 & par. 009, wherein a mounting table having a groove for sucking and fixing a substrate stuck on an adhesive tape via the adhesive tape, a vacuum pump communicating with the groove and giving suction force to the groove, and a probe provided so as to be contactable with an electrode of each semiconductor element formed on the substrate).

    PNG
    media_image1.png
    410
    711
    media_image1.png
    Greyscale

As to claim 2, Washizawa discloses wherein the sample stand 6 is provided with a second vacuum suction unit via pump 11 pipe 9b (suction pump 11 provide 2 suction units through 9a & 9b pipes as seen in Fig. 3) in at least the electronic component installation region (see par. 0015), the second vacuum suction unit holding the electronic component and the adhesive film by means of vacuum suction (see par. 0018).

As to claim 3, Washizawa discloses wherein the first vacuum suction unit via suction pump unit 11 is a vacuum adsorption groove which is continuously closed over an outer periphery of the sample stand 6 (see par. 0018 & claim 1). 

As to claim 4, Washizawa discloses wherein an outer peripheral portion of the sample stand 6 is provided with a vacuum seal portion (see par. 0016, wherein the groove 1 a formed in advance corresponding to the outer shape of the substrate 7 a of the small diameter type is established. Then, the solenoid valve 10 a is opened and the solenoid valve 10 b is closed, and the vacuum pump 11 is started, and the space surrounded by the groove 7 a and the adhesive tape 2 is evacuated through the pipe 9 a connected to the solenoid valve 10 a and the through hole 8 a connected thereto).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		June 27, 2022.
/Patrick Assouad/            Supervisory Patent Examiner, Art Unit 2858